—Orders, Supreme Court, New York County (Richard C. Failla, J.), entered February 20 and September 3, 1991, which, respectively, granted defendant’s motions to suppress evidence and dismiss the indictment, unanimously affirmed.
The record supports the hearing court’s determination that defendant’s observed actions, which consisted merely of looking around the Port Authority Bus Terminal as he prepared to board a bus, did not provide a founded suspicion that criminality was afoot, so as to warrant the arresting officer’s acknowledged deliberate questioning of defendant intended to elicit an incriminating response (People v Boyd, 188 AD2d 239, lv withdrawn 81 NY2d 967). Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Tom, JJ.